DETAILED ACTION
This application is being examined in art unit 3649 by Examiner Justin Jonaitis.  If applicant has any questions regarding this office action, applicant is encouraged to contact the Examiner at 571-270-5150.
A basic Template for helping draft a response to this office action can be found at the following link:
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The informal drawings are not of sufficient quality to permit examination. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
	Specifically the drawings all include a ‘grey scale’ effect which renders it difficult/impossible to clearly see the components as labeled.    The figures appear to be colored pictures turned black and white and not black and white line drawings.  
Further, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the removable filter frames, the height 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

In re claim 16, it appears that applicant is claiming 112 sixth paragraph for limitations such as means for providing a base frame, means for covering said exit register, means for magnetically engaging, 

Claim Objections
Claim 1 is objected to because of the following informalities:  The term 'each end corner portion of said register cover device' lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In re claims 1 and 17, applicant claims 4 height adjustable magnets disposed in at least four magnet holders.  Applicant’s specification does not seem to disclose any specific manner which the height adjustment magnets work. Paragraphs [0080], [0091] and [0096] briefly discuss the height adjustable magnets but now how the magnets are adjusted.  Paragraph [0097] provides the most information which 
In re claim 16, applicant claims a mean for magnetically engaging.  If one were to interpret the ‘height adjustable magnets’ as part of the means than examiner asserts claim 16 lacks enablement for the reasons disclosed for claims 1 and 17 above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 1 and 17, applicant claims a height adjustable magnets. It’s unclear if the magnets themselves have a means for adjusting the height or if the height of the magnet is adjusted upon manufacture (could be created longer or shorter based on the intended use) or if applicant is simply stating that the apparatus includes magnets that in combination with the magnet holders allow for a height adjustment feature for the apparatus.  For examination purposes examiner assumes the later.
In re claim 9, applicant claims one or more filter frames corresponding to the one or more indented segments. It’s unclear what exactly applicant is claiming.   Paragraph [0094] discusses the frame but does not disclose any specific structures of the filter frame.  It discloses things that it could be made of to secure components together but does not point to any specific part of the figures or offer any additional explanation.  The filter frame includes pre-cut holes (520) which are seen in the figures but the use of plural filter frames is not seen in the figure.  Further paragraph [0084] states ‘the register cover or filter frame…’  It’s unclear if the register cover itself is the filter frame.  It’s unclear if applicant intends a part 
Specifically with respect to claim 16, applicant uses ‘means for’ limitations throughout the claims.  However MPEP 2181 part II states:
 a claim limitation expressed in means- (or step-) plus-function language "shall be construed to cover the corresponding structure…described in the specification and equivalents thereof." "If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the 35 U.S.C. 112(b)  [or the second paragraph of pre-AIA  section 112 ]." In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc).
Examiner notes in the instant case applicant has not clearly laid out specifically what each ‘means for’ limitation covers for corresponding structure and equivalents.   The specification does not define the means for limitations.  Therefore for examination purposes examiner assumes prior art that reads on claim 1 would also read on all the means for limitations of claim 16 so long as it includes a filter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 13-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #5,525,145 to Hodge in view of Richelieu Hardware -HQ "K Push Magnetic Catches" YouTube video (published 10/17/2016) herein Richelieu.
	In re claims 1, 13, and 17, Hodge discloses a system comprising:
	A base frame device (grill (16a)), said base frame device is configured to engage an exit register (opening which the grill is fixed upon) of an AC system, in which said base frame device comprises:
	a metal base frame section (Body portion of grill (16a) as seen in figure4);
	a blank or open base frame space section (space must be present in order to allow air to flow through the apparatus); and
	a base frame securing hole part (figure 4 shows a screw holding for holding the grill to the opening therefore a hole must be present) which is configured to accept a securing means (screws (see figure 4) for securing said base frame device to said exit register (see figure 4);
	a register cover device (housing (12)), said register cover device is configured to engage said base frame device, in which said register cover device comprises:
	a plurality of alternating open space portions (space between louvers (45));
	a plurality of air diverting fin segments (louvers (45)); and
	a magnetic holder implement (magnets (22)), said magnetic holder implements comprise 4 magnets  disposed on a plurality of end corner portions of said register cover device to magnetically engage said register cover device with said base frame device (see figure 4).
	With respect to claim 13, Figure 4 shows half the plurality of air diverting fin segments are pointed to a proximate left side and about half of said plurality of air diverting fin segments are pointed to a proximate right side of said register cover device (examiner notes that wile figure 4 shows the louvers pointed downward they are regardless on respective left and right sides and therefore are pointed proximate respective left and right sides).

	For better understanding of the Richelieu reference examiner has inserted a figure to better denote cited portions:
	
    PNG
    media_image1.png
    569
    1137
    media_image1.png
    Greyscale

	Richelieu however teaches a magnetic interlocking implement that comprises a cylindrical holder portion and an interior magnet portion as seen in the figure above.  Richelieu teaches it’s known to provide this particular structure to allow adjustability of the adjustable magnet portion at 1:15 through 1:25 of the video) as such modification allows the distance the adjustable magnetic portion extends from the holder apparatus in order to accommodate different spacing requirements.
	Therefore it would be obvious to one having ordinary skill in the art at the time the invention was made to modify the Hodge reference to include a holder system with an adjustable magnet as taught by Richelieu as such modification would provide an easily removable register cover (via the extending ability of the magnetic implement) as well as provide adjustability of the magnetic implement to accommodate differing spacing requirements.


	In re claim 14, Hodge in view of Richelieu disclose the apparatus as described above including the magnet including a rectangular shaped portion. (See figure above)

	In re claim 15, Hodge in view of Richelieu disclose the apparatus as described above including the four magnet holders comprising precision fitting magnet holders (body of adjustable magnet) configured to be operable for providing an up and down movement while at the same time applying enough friction to hold the magnet implement tight once the proper height adjustment is achieved (as rotated into position the magnet’s positioning is retained with the exception of the ‘pop out’ feature, however when pressed back in returns to the same retained height).

	In re claim 16, Hodge in view of Richelieu disclose the apparatus as described above (with respect to the claimed ‘means for’ limitations of the instant claim. 
	Hodge also discloses the apparatus including a means for filtering air (combination of plastic frame (48) and filter material (14)) passing through said exit register and
	A means for capturing dust, lint, smoke, mold, mildew, or pollen (filter material (14)).

	In re claim 20, Hodge in view of Richelieu disclose the apparatus described above in the rejections of claims 13-15, claim 20 simply combines these limitations into a single claim which remain rejected in the same manner and for the same reasons as the claims above. 

Claims 3, 4, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #5,525,145 to Hodge in view of Richelieu as applied to claims 1 and 2 above, and further in view of U.S. Patent #9,726,395 to Hammer.

Hodge in view of Richelieu also disclose a plurality of open space segments (the space between the louvers).
Hodge in view of Richelieu however fail to disclose the open space segments being configured to accommodate a louver handle.
Hammer however teaches it’s known to provide at least one open space segment (slot (11)) specifically designed to accommodate the airflow register’s regulating lever. [Column 7, lines 30-37]
Therefore it would be obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus disclosed by Hodge in view of Richelieu to include the open space segment specifically designed to accommodate a the airflow register’s regulating lever which opens and closes the louvers to control the flow of air through the register.

Claims 5-10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #5,525,145 to Hodge in view of Richelieu and U.S. Patent #9,726,395 to Hammer as applied to claims 4 and 18 above, and further in view of U.S. PG-Pub 2005/0161387 to Van De Graaf et al.
In re claims  5 and 6, Hodge in view of Richelieu and Hammer disclose the apparatus as described above but fail to disclose one or more indented segments in the filter appliance configured to filter air contaminants and impurities and being operable to make installation or removal of the apparatus easier.
Van De Graaf teaches it’s known to provide a filter with multiple indented segments forming a pleated filter element which is effective for increasing the surface area of the filter to increase the filter’s ability to remove contaminants and impurities of air blowing through the register. [0023]

	Please note with respect to the pleated filter being sued to make it easier to install or remove the filter this is an intended use of the pleated filter. A user of the art could use the pleats to make installation or removal easier.  The instant apparatus dos not differentiate installation/removal indented segments compared to purifying segments.

	In re claim 7, Hodge in view of Richelieu, Hammer and Van De Graaf disclose the apparatus as described above but fail to disclose the filter including four filter pre-cut holes configured to correspond to the placement of the four height adjustable magnets.
	Examiner asserts it would have been an obvious matter of design choice to make four precut holes in the filter to correspond to the four height adjustable magnets of the cover apparatus as one skilled in the art would readily recognize precutting holes in a filter which the four height adjustable magnetic implements pass would ensure the filter was properly positioned within the apparatus.

	In re claim 8, Hodge in view of Richelieu, Hammer, and Van De Graaf discloses the apparatus as described above including making the filter of an activated carbon filter configured to chemically absorb contaminants, impurities, and light odors from the air blowing through the register. (Van De Graaf [0040])

	In re claims 9 and 10, Hodge in view of Richelieu, Hammer and Van De Graaf disclose the apparatus as described above in claim 5 including said filter comprises at least one filter frame (plastic frame (48)) correspo0nding to said one or more indented segments (the filter material as taught by Van De Graaf), wherein said at least one of said removable filter frames comprises multiple entry and exit 
	
	With respect to claim 19, the limitations are addressed in the rejections above of claims 5-7, claim 19 simply combines these limitations into a single claim which remain rejected in the same manner and for the same reasons as the claims above. 

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #5,525,145 to Hodge in view of Richelieu and U.S. Patent #9,726,395 to Hammer and U.S. PG-Pub 2005/0161387 to Van De Graaf as applied to claim 10 above, and further in view of U.S. Patent #4,981,501 to Von Blucher et al.
	Hodge in view of Richelieu, Hammer, and Van De Graaf disclose the apparatus as described above but fails to disclose the filter medium being an antibacterial filter medium operable for inhibiting growth of microorganisms.
	Von Blucher hover teaches it’s known to create a filter where the grains of the filter material consist of antibacterial and fungicidal substances specifically to inhibit the growth of microorganisms
	Therefore it would be obvious to one having ordinary skill in the art at the time the invention as made to include an antibacterial substance as taught by Von Blucher to the filter of the apparatus disclosed by Hodge in view of Richelieu, Hammer, and Van De Graaf in order to inhibit the growth of microorganisms on the filter apparatus.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent #2,575,499 to Manow, U.S. Patent #2,825,500 to McLean, U.S. Patent #5,720,660 to Benedetto et al., U.S. Patent #8,460,419 to Hobbs, U.S. PG-Pub 2014/0373493 to Cannon, and U.S. Patent #10,543,445 to Branzelle et al. describe apparatuses with similar structures and components.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150.  The examiner can normally be reached on Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN M JONAITIS/Primary Examiner, Art Unit 3649